Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 21 – 40 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 29 - 36 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a “database system implemented using a server system”; however, since the database system is “implemented using” the server system, it does not necessarily comprise the server system itself. There is not any explicitly limiting language within the specification that limits the database server to comprise a statutory embodiment and, therefore, may merely comprise elements such as mere logical elements and/or software per se. None of the language, such as disclosure of processors and memory in paragraphs [0022] – [0035] of Applicant’s Specification, explicitly limit the database system and/or server systems to comprise such hardware components. It appears the disclosure of such hardware components are in relation to user systems, but still are not limiting thereof. Disclosure in paragraphs [0041] – [0043] appears to disclose that database systems, such as multi-tenant database system, may be merely be databases which are disclosed as “a collection of objects, such as a set of logical tables”.
Therefore, clarification of the database system to comprise statutory embodiments are necessitated. 
Claims 37 – 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to “a computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer readable medium”; therefore, the claimed computer program product merely comprise the computer-readable program code, but does not comprise the processor(s) since the code is being executed by one or more processors, nor does it comprise the non-transitory computer-readable medium from where the code itself may be retrieved. Therefore, the computer program product is software per se as limited by the claim language. However, this appears to contradict the disclosure of paragraph [0031] in Applicant’s specification that discloses “A computer program product embodiment includes a machine-readable storage medium (media) having instructions stored thereon/in which can be used to program a computer to perform any of the processes of the embodiments described herein”. Therefore, amending the claim language to more closely disclose the language of paragraph [0031] where the computer program product comprises the non-transitory computer-readable medium storing the program code would be sufficient in overcoming the current 35 USC 101 rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 29 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 17 of U.S. Patent No. 11,232,089. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application 17/644,417
U.S. Patent No. 11,232,089
21
1
22
2
23
3
24
4
25
5
26
6
27
7
28
8
29
17
30
18
31
19
32
20
33
5
34
6
35
7
36
8
37
9
38
10
39
11
40
12


Claims 21, 29 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 9,396,242. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 21, 29 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,459,908. Although the claims at issue are not identical, they are not patentably distinct from each other.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164